Case 2:19-cv-09473-ODW-KS Document 20 Filed 02/11/20 Page 1 of 3 Page ID #:98




 1
 2
 3
 4
 5
 6
 7
 8                        United States District Court
 9                        Central District of California
10
11   WILDEARTH GUARDIANS,                          Case No. 2:19-cv-09473-ODW (KSx)
12                       Plaintiff,
13         v.                                      SUPPLEMENTAL CASE
14   DAVID BERNHARDT in his official               MANAGEMENT ORDER
15   capacity as U.S. Secretary of the Interior,
16   and UNITED STATES FISH AND
17   WILDLIFE SERVICE,
18                       Defendants.
19
20         Given that the claims in this case are governed by the judicial review provisions
21   of the Administrative Procedures Act, 5 U.S.C. §§ 701–06, the Court hereby issues
22   this supplemental Case Management Order. Where the Scheduling Order and this
23   Order conflict, this Order shall govern.
24   I.    Administrative Record
25         The parties agree that resolution of this action will depend on the
26   Administrative Record (“AR”) in existence at the time the agency made the
27   challenged decisions and therefore the parties do not anticipate engaging in discovery
28   in this matter. (Joint Report 4–5.) Defendant will certify and lodge the AR with the
Case 2:19-cv-09473-ODW-KS Document 20 Filed 02/11/20 Page 2 of 3 Page ID #:99




 1   Court and serve a copy on Plaintiff no later than April 10, 2020.            Defendants
 2   anticipate that the AR will be voluminous with likely comprised of large file sizes.
 3   Accordingly, Defendant may lodge and serve the AR on a flash drive, and
 4   simultaneously file a Notice of Manual filing in CM/ECF attaching a copy of the
 5   AR’s index and the agency’s certification. As indicated in the parties’ joint report, the
 6   AR shall include a hyperlinked electronic index of the documents contained in the
 7   AR, all file names shall be clearly ascertainable and correspond to the related
 8   documents, and the documents shall be included in searchable pdf file format to the
 9   extent possible.
10         Plaintiff reserves the right to move to complete or supplement the AR, should
11   such a motion be necessary. (Joint Report 5.) Accordingly, the following schedule,
12   jointly proposed by the Parties, will govern lodging of and motions concerning the
13   AR.
14         April 10, 2020: Deadline for Defendants to certify and lodge the AR with the
15         Court and serve the AR on Plaintiff:
16         April 24, 2020: Deadline for the Parties to confer to address any issues with the
17         AR.
18         May 8, 2020: Deadline for the Parties to file with the Court a Joint Status
19         Report regarding any remaining issues with the AR, whether Plaintiff intends
20         to move to complete or supplement the AR, and a proposed briefing schedule
21         for such a motion if applicable.
22         May 29, 2020: Deadline for Plaintiff to file a motion to complete or supplement
23         the AR.
24   II.   Motions
25         The Parties anticipate resolving the case on cross-motions for summary
26   judgment based on the AR. (Joint Report 4–5.) The Parties are permitted to provide
27   factual background sections with citations to the AR in lieu of filing separate
28   statements of uncontroverted facts pursuant to L.R. 56-1. Provided that Plaintiff




                                                  2
Case 2:19-cv-09473-ODW-KS Document 20 Filed 02/11/20 Page 3 of 3 Page ID #:100




 1   elects not to move to complete or supplement the record, the following briefing
 2   schedule, jointly proposed by the Parties, shall govern the Parties’ cross-motions for
 3   summary judgment:
 4         May 15, 2020: Deadline for Plaintiff to file its motion for summary judgment.
 5         June 5, 2020: Deadline for Defendants to file their combined cross motion for
 6         summary judgment and response brief.
 7         June 26, 2020: Deadline for Plaintiff to file its combined response and reply
 8         brief.
 9         July 10, 2020: Deadline for Defendants to file their reply brief.
10         August 10, 2020, at 1:30 p.m.: Hearing on the Parties’ cross-motions for
11         summary judgment.
12
13         IT IS SO ORDERED.
14
15         February 11, 2020
16
17                               ____________________________________
18                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28




                                                3
